   Case 3:20-cr-30067-NJR Document 7 Filed 06/25/20 Page 1 of 3 Page ID #9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                              Plaintiff,      )
                                              )
               vs.                            )   CRIMINAL NO. 20-30067-NJR
                                              )
PAUL L. JANSEN,                               )
                                              )
                              Defendant.      )

                                  MOTION FOR DETENTION

       The United States of America, by and through its attorneys, Steven D. Weinhoeft, United

States Attorney for the Southern District of Illinois, and Angela Scott, Assistant United States

Attorney, and pursuant to the provisions of Title 18, United States Code, Section 3142, moves for

the detention of the Defendant pending trial. In support of this motion, it is stated:

       ( )     The United States asserts that the Defendant is a flight risk and no conditions or
               combination of conditions will assure the appearance of the Defendant for all
               proceedings in this case.

       (X)     The United States asserts that Defendant is a danger to the community.

       ( )     The United States asserts that the Defendant is, or was at the time the offense was
               committed, on release pending trial for a felony, or on release pending imposition of
               execution of sentence (or appeal therefrom) or on probation or parole for any
               offense, all under Federal, State, or local law, or that the Defendant is not a citizen
               or lawfully admitted for permanent residence, and that the Defendant may flee or
               pose a danger to any other person or the community. Accordingly, the United
               States requests this Court to detain the Defendant for a period of not more than ten
               (10) days to permit notification to the proper court or official. Title 18, United
               States Code, Section 3142(d)(1).

       (X)     The United States asserts that there is probable cause to believe that the Defendant
               is subject to the rebuttable presumption that no condition or combination of
               conditions will reasonably assure the appearance of the Defendant or the safety of
               the community. Title 18, United States Code, Section 3142(e).
  Case 3:20-cr-30067-NJR Document 7 Filed 06/25/20 Page 2 of 3 Page ID #10




       (   )   The United States asserts that there is a serious risk that the Defendant will obstruct
               or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten,
               injure, or intimidate, a prospective witness or juror.

       WHEREFORE, the United States of America respectfully requests that this Honorable

Court schedule a detention hearing and enter an Order directing that the Defendant be detained until

trial or for whatever other relief may be proper, pursuant to Title 18, United States Code, Section

3142(e). The United States does ( ) or does not (X) move for a three-day continuance from the

time of the initial appearance or arraignment for the purpose of adequately preparing for the

detention hearing. Title 18, United States Code, Section 3142(f).

                                                       Respectfully submitted,


                                                       STEVEN D. WEINHOEFT
                                                       United States Attorney

                                                       s/ Angela Scott
                                                       ANGELA SCOTT
                                                       Assistant United States Attorney
                                                       Nine Executive Drive
                                                       Fairview Heights, IL 62208
                                                       (618) 628-3700
                                                       Fax: (618) 628-3730
                                                       E-mail: Angela.Scott@usdoj.gov




                                                   2
  Case 3:20-cr-30067-NJR Document 7 Filed 06/25/20 Page 3 of 3 Page ID #11




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                  )
                                           )
                            Plaintiff,     )
                                           )
             vs.                           )   CRIMINAL NO. 20-30067-NJR
                                           )
PAUL L. JANSEN,                            )
                                           )
                            Defendant.     )

                                     Certificate of Service

      I hereby certify that on June 25, 2020, I caused to be electronically filed the Government’s

Motion for Detention with the Clerk of Court using the CM/ECF system.



                                                   Respectfully submitted,


                                                   STEVEN D. WEINHOEFT
                                                   United States Attorney

                                                   s/ Angela Scott
                                                   ANGELA SCOTT
                                                   Assistant United States Attorney
                                                   Nine Executive Drive
                                                   Fairview Heights, IL 62208
                                                   (618) 628-3700
                                                   Fax: (618) 628-3730
                                                   E-mail: Angela.Scott@usdoj.gov
